Citation Nr: 0201963	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 27, 1995, 
for the assignment of a 40 percent rating for post-operative 
residuals of a herniated nucleus pulposus (HNP) at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The September 1997 decision 
increased the rating for post-operative residuals of a HNP at 
L4-L5 from 20 to 40 percent, effective from September 30, 
1996.  The veteran thereafter claimed that he was entitled to 
a 40 percent rating for his back disability prior to 
September 30, 1996.  By a November 2000 decision, the Board 
granted an effective date of April 27, 1995.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001 the 
Secretary submitted a Motion For Remand and To Stay 
Proceedings.  In an order dated in May 2001, the Court 
granted the motion, and vacated the part of the Board's 
decision which denied an effective date earlier than April 
27, 1995, for the award of the 40 percent rating.  The matter 
was remanded to the Board.  

It should be noted that, by a May 2000 decision, the Board 
awarded a 60 percent rating for the post-operative residuals 
of the HNP.  Given the effective date question currently 
developed for the Board's review, the decision below is 
limited to whether a 40 percent rating is warranted earlier 
than April 27, 1995, and should not be construed as having 
any effect on the RO's action assigning an effective date for 
the award of a 60 percent rating.  (An effective date of 
September 30, 1996, was assigned for the 60 percent rating by 
the RO later in May 2000.  The question of entitlement to an 
earlier effective date for the award of the 60 percent rating 
is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  Following an April 1987 denial of a rating greater than 
20 percent by the Board, a claim for an increased rating for 
post-operative residuals of a HNP at L4-L5 was filed December 
31, 1990.

2.  There is no medical evidence showing that the veteran met 
the criteria for a 40 percent rating for HNP at L4-L5 
subsequent to December 31, 1989, and prior to April 27, 1995.


CONCLUSION OF LAW

The criteria for an award of an effective date prior to April 
27, 1995, for a 40 percent rating for post-operative 
residuals of a HNP at L4-L5 have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2001).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In this case, the veteran asserts that he should have been 
assigned a 40 percent rating for post-operative residuals of 
HNP L4-L5 effective earlier than April 27, 1995.  The veteran 
claims that he submitted a claim for an increased rating for 
his back disability in March 1994 and that his increased 
rating should be effective from at least that date.  

By way of background, it should be noted that the RO 
previously granted service connection for post-operative 
residuals of a HNP at L4-L5 and assigned a 10 percent rating, 
effective from April 17, 1996.  This was done in October 
1976.  In May 1980, the RO increased the rating for post-
operative residuals of the HNP at L4-L5 from 10 to 40 
percent, effective from April 11, 1980.  By a decision 
entered in April 1986, the RO reduced the rating for post-
operative residuals of the HNP at L4-L5 from 40 to 20 
percent, effective from August 1, 1986.  The veteran appealed 
that decision and the 20 percent rating was confirmed by the 
Board in a decision dated in April 1987.  That decision is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  
Therefore, a 40 percent rating for post-operative residuals 
of the HNP at L4-L5 cannot be based solely on the record that 
was before the Board in 1987.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (a prior final decision is determinative 
as to the evidence then available).  

The next document received from the veteran after the April 
1987 Board decision was a claim for an increased rating for 
post-operative residuals of the HNP at L4-L5.  This document 
was received on December 31, 1990.  Although the RO had sent 
the veteran a letter in April 1991 indicating that his claim 
was denied, it does not appear that the veteran was ever 
given his appellate rights.  Consequently, as noted in the 
partially vacated November 2000 decision, the Board finds 
that the veteran's claim for an increased rating for post-
operative residuals of the HNP at L4-L5 was open from 
December 31, 1990.  (There has been no indication that there 
exists other evidence that could be construed as a claim 
under 38 C.F.R. § 3.157 any sooner than this date.)

Therefore, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the period from December 31, 1989, to December 31, 
1990.  In other words, if there was evidence of record in the 
year before December 31, 1990, which indicated that it was 
factually ascertainable that an increase in disability had 
occurred to at least the 40 percent level, assignment of an 
earlier date would be warranted under 38 C.F.R. § 3.400(o)(2) 
for the 40 percent rating.  However, the Board, having 
reviewed the record, has been unable to identify any such 
evidence during the one-year period preceding 
December 31, 1990, and the veteran has pointed to no such 
evidence.  Since there are no records containing information 
relevant to the severity of the veteran's low back disability 
during this time frame, the effective date of the award of 
increased compensation for post-operative residuals of the 
HNP at L4-L5 will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

After December 31, 1990-the date of receipt of the increased 
rating claim-the next evidence pertaining to the veteran's 
low back was an April 27, 1995, private examination report.  
This evidence was relied on by the Board in November 2000 to 
award April 27, 1995, as the effective date for the increase.  
Significantly, there is no medical evidence showing treatment 
for a back disability between December 31, 1990, and April 
27, 1995.  The absence of evidence showing entitlement before 
April 27, 1995, prevents the award of an earlier effective 
date.  38 U.S.C.A. § 5110(a).  In summary, the salient point 
is that the earliest date that it is factually ascertainable 
that an increase occurred was April 27, 1995.  Consequently, 
the preponderance of the evidence is against the claim for an 
earlier date.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  The law provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The new law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  (VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).)  

Despite the change in law and regulations, the Board finds 
that the veteran was provided the required notice as to the 
information and evidence needed to substantiate his claim.  
Discussions in the October 1999 statement of the case (SOC), 
the November 2000 Board decision, and letters sent to the 
veteran, including one sent as early as April 1994, informed 
him of the information and evidence needed to substantiate 
his claim, and therefore complied with the new notification 
requirements.  VA has no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.

The Board is unaware of any additional relevant evidence that 
is available.  The Board notes that, in a letter dated 
October 31, 2001, the veteran wrote to the Board, stating 
that all evidence and arguments had already been submitted 
and that there was no need to wait 90 days prior to 
considering his claim.  Moreover, it should be pointed out 
that, as early as April 1994 the veteran was asked to notify 
VA of the source of any treatment received so that pertinent 
records could be obtained.  (As discussed above, reports of 
such treatment might have constituted an earlier claim, or 
might have demonstrated facts on which an earlier effective 
date might be assigned.  However, the veteran did not 
respond, except to submit the April 1995 private treatment 
records.)  Therefore, no further assistance to the veteran 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its obligation to notify and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources are not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding with the adjudication of the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

An effective date earlier than April 27, 1995, for the 
assignment of a 40 percent rating for post-operative 
residuals of a HNP at L4-L5, is denied.


REMAND

As noted in the introduction above, the Board granted a 60 
percent rating for post-operative residuals of HNP L4-L5 in 
its May 2000 decision.  By rating decision made later in May 
2000, the RO assigned an effective date of September 30, 
1996, for the increased (60 percent) rating.  In a statement 
received in January 2001, the veteran expressed disagreement 
with the May 2000 rating decision, asserting that he should 
be granted an effective date in April 1994 for the assignment 
of the 60 percent rating.  Further adjudicative action, 
including issuance of a SOC, is therefore necessary.  
38 C.F.R. § 19.26 (2001).

In the past, the Board has referred such matters back to the 
RO; however, the Court has indicated that the proper action 
is to remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the issue of entitlement to an effective date 
earlier than September 30, 1996, for the assignment of a 60 
percent rating for post-operative residuals of a HNP at L4-L5 
is hereby REMANDED to the RO for the following action:

The RO should review the effective date 
question for a 60 percent rating, and 
thereafter issue a SOC on this question.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from this 
determination.  If, and only if, the 
veteran files a timely substantive 
appeal, this issue should be returned to 
the Board.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

